By the Court, Shafter, J.:
Motion to strike out statement. The findings were filed April 2d, 1866. Notice of the filing was given to the appellant on the 1st of May thereafter. The appellant gave notice of intention to move for a new trial on the 4th of May, and gave a new but like notice on the 11th of the same month. The appellant filed his proposed statement on the 16th of May, to which the respondent objected and moved to strike it out. The motion was denied.
The plaintiff had ten days within which to give notice of *172his intention to move for a new trial after receiving notice that the findings had been filed. But having elected to give his notice of intention on the 4th of May, he was bound by that choice for all the purposes of further procedure. This follows from the provision: 66 If no affidavit or statement be filed within five days after the notice * * # the right to move for a new trial shall be deemed waived.” (P. A. Sec. 195.)
Motion granted.